Citation Nr: 0524914	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an increased rating for ovarian cysts and 
adhesions, with right salpingectomy and oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for ovarian 
cysts and adhesions with status post right salpingectomy and 
assigned a noncompensable evaluation effective from March 25, 
2002.  The veteran, who had active service from January 1994 
to June 1996, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A March 2003 rating decision increased the disability 
evaluation to 10 percent effective from December 6, 2002 and 
assigned a temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 from February 20, 2003, for convalescence 
following surgery.  A noncompensable evaluation was assigned 
effective from June 1, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

?	This case is remanded to obtain a clarifying medical 
opinion.

In this case, the veteran was afforded VA examinations in 
April 2002 and January 2005; however further clarification is 
necessary.  The January 2005 VA examiner diagnosed the 
veteran with endometriosis with history of pelvic pain, 
ovarian cyst, and infertility and stated that it appeared 
that all of the interventional measures that the veteran had 
experienced had indeed helped with her disease to a degree.  
Nevertheless, the examiner indicated that the nature of 
endometriosis is such that the veteran may continue to have 
ongoing problems with the disease process in the future.

However, the claim for an increased rating must be decided on 
the basis of the current findings related to the specific 
disability for which service has been granted.  In this case, 
service connection has been granted for disability resulting 
from ovarian cysts and adhesions, with right salpingectomy 
and oophorectomy.  This case presents a medical question as 
to whether the veteran's endometriosis is a disabling 
manifestation of the service connected disability, and the 
Board must obtain medical evidence to resolve such a 
question.  

In addition, the January 2005 VA examiner noted that the last 
nine months of the veteran's pregnancy had helped to control 
her symptoms in conjunction with the right oophorectomy and 
the hormonal therapy of Zoladex.  The examiner also indicated 
that the veteran was not currently using any hormonal 
treatment because she wanted to get pregnant again.  However, 
it is unclear as to whether the veteran's hormonal therapy 
was used to treat her service-connected disability as opposed 
to symptomatology attributable to a nonservice-connected 
disability.  Nor is it known whether the veteran would 
require continuous treatment but for her wish to conceive 
again.  Therefore, the Board finds that a clarifying opinion 
is necessary to determine the severity and manifestations of 
the veteran's service connected disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should be scheduled for a VA 
examination for the purpose of 
assessing the relationship between the 
endometriosis and the service-connected 
disability.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected disability.  
The examiner is also asked to specify 
which symptomatology is due solely to 
the veteran's service-connected 
disability and should clearly indicate 
if there are any current ascertainable 
findings related to the veteran's 
service-connected residuals of ovarian 
cysts and adhesions.  If it is not 
possible to distinguish the findings 
due to the service-connected 
disabilities from that due to a 
nonservice-connected disability, the 
examiner should so state.  The examiner 
should also indicate:

a.	Whether the veteran's current 
endometriosis is a manifestation of 
her service-connected residuals of 
ovarian cysts and adhesions
b.	What the appropriate treatment is for 
residuals of ovarian cysts and 
adhesions with right salpingectomy 
and oophorectomy
c.	Whether the veteran is using such 
treatment on a continuous basis
d.	Whether the veteran would require 
such continuous treatment if she did 
not wish to conceive

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless she is notified. 



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




